Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amendment filed on 09/30/2021. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-2, 5-6 and 8-31 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With Primary Examiner Hamza Algibhah’s approval, authorization for this examiner’s amendment was given in a telephone interview with Rami Moussa (Reg. No. 69,528) on 01/12/2022.

The application has been amended as follows:
1.	(Currently amended) A mobile access point (MAP) comprising:
an electrical circuit comprising at least one module operable to, at least:
provide general Wireless Local Area Network (WLAN) service within and around a vehicle to which the MAP is mounted and while the vehicle is moving;
select a type of communication link for use in communication, within the vehicle, between the MAP and an On-Board Diagnostic (OBD) system of the vehicle, wherein the type of communication link comprises one of a wired connection, a WLAN based wireless connection, and a non-WLAN based wireless connection, and wherein selecting the type of communication link comprises:
attempting to select, from a list of types of communication links, a type of communication link that is available and meets a set of communication requirements for a set of OBD data; and
if none of the list of types of communication links meets the set of communication requirements for the set of OBD data, then:
adjusting the set of OBD data; and
re-attempting to select, from the list of types of communication links, a type of communication link that meets the set of communication requirements for the adjusted set of OBD data;
establish, based on the selected type, a communication link between the MAP and the OBD system; and
communicate WLAN information associated with the WLAN service and OBD information associated with the OBD system with at least one communication infrastructure node.
 (Previously presented) The mobile access point (MAP) of claim 1, wherein the at least one                  module is simultaneously operable as a WLAN access point for at least personal electronic devices and as a router to provide an interface to the OBD system.
(Canceled)
(Canceled)
(Previously presented) The mobile access point (MAP) of claim 1, wherein the at least one module is operable to select the type of communication link from a prioritized hierarchy of types of communication links between the MAP and the OBD system.
(Previously presented) The mobile access point (MAP) of claim 1, wherein the at least one module is operable to select the type of communication link by, at least in part, operating to:
       attempt to select, from a list of types of communication links, a type of communication link that is available and meets a set of communication requirements; and
       if none of the list of types of communication links meets the set of communication requirements, then:
      adjust the set of communication requirements; and
      re-attempt to select, from the list of types of communication links, a type of communication link that meets the adjusted set of communication requirements.
(Canceled)
(Previously presented) The mobile access point (MAP) of claim 1, wherein the at least one module is operable to identify a proprietary OBD protocol for communication between the MAP and the OBD system.
(Previously presented) The mobile access point (MAP) of claim 8, wherein the at least one module is operable to translate between the identified priority OBD protocol and a protocol used by a destination node of the communicated OBD information.
(Currently amended) A mobile access point (MAP) comprising:
an electrical circuit comprising at least one module operable to, at least:
provide general Wireless Local Area Network (WLAN) service within and around a vehicle carrying the MAP;
select a type of communication link for use in communication, within the vehicle, between the MAP and an On-Board Diagnostic (OBD) system of the vehicle, wherein the type of communication link comprises one of a wired connection, a WLAN based wireless connection, and a non-WLAN based wireless connection, and wherein selecting the type of communication link comprises:
attempting to select, from a list of types of communication links, a type of communication link that is available and meets a set of communication requirements for a set of OBD data; and
if none of the list of types of communication links meets the set of communication requirements for the set of OBD data, then:
adjusting the set of OBD data; and
re-attempting to select, from the list of types of communication links, a type of communication link that meets the set of communication requirements for the adjusted set of OBD data;
establish, based on the selected type, a communication link between the MAP and the OBD system;
retrieve OBD information from the OBD system over the communication link in a first manner;
receive input information describing a current operating environment in which the MAP and/or the vehicle is operating;
adapt the first manner to a second manner based, at least in part, on the received input information; and
retrieve OBD information from the OBD system over the communication link in the second manner.
(Previously presented) The mobile access point (MAP) of claim 10, wherein:
        the first manner comprises retrieving a particular type of the OBD information from the OBD system at a first rate; and
        the second manner comprises retrieving the particular type of the OBD information from the OBD system at a second rate different from the first rate.
(Previously presented) The mobile access point (MAP) of claim 10, wherein:
        the first manner comprises retrieving the OBD information from the OBD system in response to a first set of trigger conditions; and
        the second manner comprises retrieving the OBD information from the OBD system in response to a second set of trigger conditions different from the first set of trigger conditions.
(Previously presented) The mobile access point (MAP) of claim 10, wherein:
        the first manner comprises retrieving a first set of one or more types of the OBD information from the OBD system; and
        the second manner comprises retrieving a second set of one or more types of the OBD information from the OBD system, wherein the second set is different from the first set.
(Previously presented) The mobile access point (MAP) of claim 10, wherein:
        the first manner comprises retrieving the OBD information from the OBD system at a first resolution; and
        the second manner comprises retrieving the OBD information from the OBD system at a second resolution different from the first resolution.
(Previously presented) The mobile access point (MAP) of claim 10, wherein the received input information comprises location information indicating a location of the MAP and/or the vehicle.
(Previously presented) The mobile access point (MAP) of claim 10, wherein the received input information comprises speed information indicating a speed of the MAP and/or the vehicle.
(Previously presented) The mobile access point (MAP) of claim 10, wherein the received input information comprises information about an environmental condition external to the vehicle carrying the MAP.
(Previously presented) The mobile access point (MAP) of claim 10, wherein the received input information comprises information about current communication conditions.
(Original) The mobile access point (MAP) of claim 10, wherein the received input information comprises information received from a Cloud server.
(Currently amended) A mobile access point (MAP) comprising:
an electrical circuit comprising at least one module operable to, at least:
provide general Wireless Local Area Network (WLAN) service within and around a vehicle carrying the MAP;
select a type of communication link for use in communication, within the vehicle, between the MAP and an On-Board Diagnostic (OBD) system of the vehicle, wherein the type of communication link comprises one of a wired connection, a WLAN based wireless connection, and a non-WLAN based wireless connection, and wherein selecting the type of communication link comprises:
attempting to select, from a list of types of communication links, a type of communication link that is available and meets a set of communication requirements for a set of OBD data; and
if none of the list of types of communication links meets the set of communication requirements for the set of OBD data, then:
adjusting the set of OBD data; and
re-attempting to select, from the list of types of communication links, a type of communication link that meets the set of communication requirements for the adjusted set of OBD data;
establish, based on the selected type, a communication link between the MAP and the OBD system;
retrieve first OBD information from the OBD system over the communication link;
determine to communicate the retrieved first OBD information to a destination node immediately;
communicate the retrieved first OBD information to the destination node immediately;
retrieve second OBD information from the OBD system;
determine to communicate the retrieved second OBD information to the destination node in a delay-tolerant manner; and
communicate the retrieved second OBD information to the destination node in a delay-tolerant manner.
(Previously presented) The mobile access point (MAP) of claim 20, wherein the at least one module is operable to:
        determine to communicate the retrieved first OBD information to the destination node immediately over a first type of communication network; and
        determine to communicate the retrieved second OBD information to the destination node in a delay-tolerant manner over a second type of communication network different from the first type of communication network.
(Previously presented) The mobile access point (MAP) of claim 20, wherein the at least one module is operable to determine to communicate the retrieved second OBD information to the destination node in a delay-tolerant manner by, at least in part, operating to determine to wait 
(Previously presented) The mobile access point (MAP) of claim 20, wherein the at least one module is operable to:
        determine to communicate the retrieved first OBD information to the destination node immediately via a cellular communication network; and
        determine to communicate the retrieved second OBD information to the destination node in a delay-tolerant manner through a vehicle communication network.
(Previously presented) The mobile access point (MAP) of claim 20, wherein the at least one module is operable to:
       determine to communicate the retrieved first OBD information to the destination node immediately based, at least in part, on a value of the first OBD information; and
        determine to communicate the retrieved second OBD information to the destination node in a delay-tolerant manner based, at least in part, on a value of the second OBD information.
(Previously presented) The mobile access point (MAP) of claim 20, wherein the at least one module is operable to receive input information and switch from communicating OBD information retrieved from the OBD system of the vehicle immediately to communicating OBD information retrieved from the OBD system of the vehicle in a delay-tolerant manner based, at least in part, on the received input information.
(Previously presented) The mobile access point (MAP) of claim 25, wherein the received input information comprises location information indicating a location of the MAP and/or the vehicle.
(Previously presented) The mobile access point (MAP) of claim 25, wherein the received input information comprises speed information indicating a speed of the MAP and/or the vehicle.
(Previously presented) The mobile access point (MAP) of claim 25, wherein the received input information comprises information about an environmental condition external to the vehicle carrying the MAP.
(Previously presented) The mobile access point (MAP) of claim 25, wherein the received input information comprises information about current communication conditions.
(Original) The mobile access point (MAP) of claim 25, wherein the received input information comprises information received from a Cloud server.
(Previously presented) The mobile access point (MAP) of claim 25, wherein the vehicle is an autonomous vehicle.


Reasons for Allowance

Claims 1, 10 and 20 are allowable, since closest arts Kelly et al. (hereinafter referred to as Kelly) (U.S. Pub. No. 2005/0005167A1), Curt et al. (hereinafter referred to as Curt) (EP. No. 2685430 A1), and  Lagassey (U. S. Pub. No. 2006/0095199 A1), cannot teach or render obvious the elements and limitations, such as, providing Wireless Local Area Network service (WLAN) within and around vehicle  to which the MAP is mounted; selecting a type of communication link for use,  within the vehicle, between the MAP and an On-Board Diagnostic (OBD) system of the vehicle; establishing a communication link between the MAP and the OBD; communicating WLAN information with the WLAN service and OBD information associated with the OBD system with at least one infrastructure node; and wherein selecting the type of communication link comprises attempting to select a type of communication link that is available and meets a set of communication requirements for a set of OBD data; and if none of the list of 
The novelty of claimed invention is based on the facts that selecting the communication link to communicate the WLAN information with the WLAN service and OBD information, wherein the communication link meets the requirements for OBD data, if not, then attempting to select again; receiving input information, adapting the manners based on the input information, retrieving OBD information; determining to communicate the retrieved OBD information to the destination node in a delay-tolerant manner; and communicating the retrieved second OBD information to the destination node in a delay-tolerant manner, etc.
Kelly simply teaches a method and system to perform a process of managing communications in an environment including a work machine having one or more on-board data links connected to one or more on-board modules and a gateway; Curt simply teaches a system and method of transmitting vehicle information from a vehicle to a server across an external network; and Lagassey simply teaches modular intelligent transportation system. 
Further, by continual thorough searching, some other relevant prior arts have been found and they do not teach the claims above. Das (U.S. Pub. No. 2016/0197776A1) teaches a communication system and methods of using a telematics unit in a vehicle with at least one access point name.  Bishop (U. S. Pub. No. 2008/0205610 A1) teaches sender-controlled remote E-mail alerting and delivery. Mohler (U. S. Patent No. 6175859B1) teaches system to provide sender-defined time for reporting on the status of a sent message or of the message’s recipient.
Dependent claims 2, 5-6, 8-31 depend on now allowed independent claims 1, 10 and 20, are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on February 08, 2017. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Thursday, ET 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2454
01/12/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454